FueemaN, J.,
delivered the opinion of the court.
The defendant was indicted in four different cases for tippling on Sunday. The indictments are precisely *88identical in each case, and charge the selling to have been to the same- party. The. four cases were tried together by the same jury, on plea of not guilty. The jury found the defendant guilty in three cases, and not guilty in one case. Upon this verdict defendant was discharged as to case No.'711, and fined and imprisoned as to the other three cases; upon which judgment, after motions for a new trial and in arrest of judgment, an appeal in error is prayed to this court.
In the case of The State v. France, at last term at Jackson, for • selling lottery tickets, we had this precise question. France was indicted in five cases, and found guilty in four cases, but acquitted as to the fifth, all the cases being tried by the same jury at 'the same term. The court held, in an opinion by Judge Barton, that the “same identical offense being charged in each case, it was wholly immaterial upon which he was convicted or acquitted,” and affirmed the judgment While this seems somewhat wanting in technical regularity, in a case like the one then and now before us, and where the offenses are identical, we can see no injury that has resulted to the defendant from this holding, and adhere to the rule thus laid down. We need not discuss the question, as „ the above case is conclusive of this one.
Let the judgment be affirmed.